Per Curiam.

The case is here on error to review a judgment of the district court for Boulder county, dismissing the action, and declining to issue an order restraining the defendant from certifying the name of one Sanford D. Buster, as a candidate of the Progressive party for sheriff of that county, and also refusing a mandate requiring such clerk to certify, instead, the name of one James A. S. Andrus as such, candidate. Summary relief of like character is sought from this court.
The cause is presented here on the fifth day before election. The only parties before the court are the chairman of the Democratic county central committee of that county, as plaintiff, and the officer, to-wit, the county clerk, charged with the duty of accepting and filing nominations or of refusing them, and the preparation of the official ballot, as defendant. Individuals who clearly may be affected by any judgment entered are not parties to the suit and are not before the court. A number of important questions, of considerable difficulty, are necessarily involved, which should not he determined except upon full consideration. There is no time for such consideration, and since the case presents no question of fraud, moral turpitude or wrongdoing, the court is persuaded, in the exercise of its discretion, that it should decline jurisdiction, and the case is accordingly dismissed. Authority for this action is found in Ford v. Beckwith, 28 Colo. 95.
Decision en banc.
Chief Justice Campbell and Mr. Justice Musser not participating.